UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-against- ORDER

16 Cr. 281 (PGG)
MANUEL ROSARIO,

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.:

It is hereby ORDERED that the sentencing of Defendant Rosario is adjourned to
April 27, 2020 at 11:00 a.m. in Courtroom 705 of the Thurgood Marshall United States
Courthouse, 40 Foley Square, New York, New York.

Dated: New York, New York
February 22, 2020

SO ORDERED.

hula paroles

Paul G. Gardephe
United States District Judge

 
